Citation Nr: 0119241	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 1984, 
for the assignment of a 50 percent disability evaluation for 
residuals of shell fragment wounds (SFWs) to Muscle Groups 
(MGs) XIV, XVII, and XIX.

2.  Entitlement to an effective date prior to June 6, 1984, 
for the grant of service connection and the assignment of a 
40 percent disability evaluation for osteoarthritis of the 
lumbar spine as secondary to service-connected SFWs.  

3.  Whether the veteran filed a timely notice of disagreement 
with the October 1995 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) determined that 
December 1951 and October 1954 rating decisions were not 
clearly and unmistakably erroneous.  

4.  Entitlement to an effective date prior to June 16, 1999, 
for the assignment of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James C. McKay, Esq.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945.  

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision in which the RO granted 
entitlement to service connection for osteoarthritis of the 
lumbar spine as secondary to the service-connected residuals 
of shell fragment wounds, and assigned a 40 percent rating 
for the disorder effective June 6, 1984.  In that rating 
decision, the RO also increased the disability rating for the 
residuals of shell fragment wounds to MGs XIV, XVII, and XIX 
from 20 to 50 percent effective June 6, 1984.  The veteran 
perfected his appeal of the effective dates assigned for the 
grant of service connection and the assigned ratings.

In March 1998, the RO determined that the veteran had not 
timely filed a notice of disagreement with the October 1995 
rating decision in which the RO found that December 1951 and 
October 1954 rating decisions were not clearly and 
unmistakably erroneous, and that the October 1995 decision 
was final.  This case was previously before the Board in 
September 1999, at which time it was remanded to the RO for 
the issuance of a statement of the case on the issue of 
timeliness of the notice of disagreement to the March 1998 
decision.  Following the issuance of the statement of the 
case, the veteran also perfected an appeal of that issue.

In May 2000, the Board denied entitlement to an effective 
date prior to June 6, 1984, for the assignment of a 50 
percent disability evaluation for residuals of shell fragment 
wounds (SFWs) to MGs XIV, XVII, and XIX and entitlement o an 
effective date prior to June 6, 1984, for the grant of 
service connection and the assignment of a 40 percent 
disability evaluation for osteoarthritis of the lumbar spine 
as secondary to service-connected SFWs. 

The Board also found that a notice of disagreement not having 
been timely filed, the October 1995 decision in which the RO 
denied the claims of clear and unmistakable error in December 
1951 and October 1954 rating decisions, was final.  

The appellant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court). 

In December 2000, a Joint Motion for Remand was filed by the 
appellant's attorney and the United States VA Office of 
General Counsel.  In its motion, the parties requested that 
the Court vacate and remand the previous denials on the 
issues of entitlement to an effective date prior to June 6, 
1984, for the assignment of a 50 percent disability 
evaluation for residuals of shell fragment wounds (SFWs) to 
MGs XIV, XVII, and XIX; entitlement to an effective date 
prior to June 6, 1984, for the grant of service connection 
and the assignment of a 40 percent disability evaluation for 
osteoarthritis of the lumbar spine as secondary to service-
connected SFWs; and whether the veteran filed a timely notice 
of disagreement with the October 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that December 1951 and October 1954 rating 
decisions were not clearly and unmistakably erroneous.  

On January 5, 2001, the Court vacated and remanded the above-
listed issues. 

The Board furthers observes that during the time frame from 
the issuance of the Board's May 2000 decision and the current 
decision, the veteran perfected the issue of entitlement to 
an effective date prior to June 16, 1999, for the assignment 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities.  As 
such, the Board will also address this issue in its current 
decision.  


REMAND

In the Joint Motion it was concluded that the issue of 
whether the veteran had submitted a timely notice of 
disagreement with October 1995 rating decision was 
inextricably intertwined with the issues of entitlement to an 
earlier effective date for the 50 percent evaluation for 
residuals of a shell fragment wound, and an earlier effective 
date for the grant of service connection for osteoarthritis 
of the lumbar spine.  Because the joint motion directs that 
the Board remand the claim for an earlier effective date for 
the 50 percent evaluation for residuals of the muscle group 
injury, the Board must defer making a decision on any of the 
three issues (effective date for the 50 percent evaluation, 
effective date of the grant of service connection, and 
timeliness of the notice of disagreement) pending the 
development directed in the Joint Motion.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

As to the issue of entitlement to an effective date prior to 
June 6, 1984, for the assignment of a 50 percent disability 
evaluation for residuals of SFWs to MGs XIV, XVII, and XIX, 
the Board notes that in their December 2000 Joint Motion For 
Remand, the parties indicated that the medical evidence 
regarding the extent and severity of the appellant's service-
connected residuals was not clear.  The parties noted that 
while two MGs were involved, it was unclear which MG would be 
more severely disabled.  The parties requested that the 
veteran be afforded a thorough and contemporaneous 
examination that would be adequate for rating purposes.  They 
further requested that the examiner be asked to provide an 
opinion regarding the extent and severity of each affected 
MG.  

In accordance with the parties' joint request for a remand, 
the Board is remanding this matter for a comprehensive VA 
orthopedic examination.  

As to the issue of entitlement to an effective date prior to 
June 16, 1999, for the assignment of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  The Board observes that in 
the Remand portion of its May 2000 decision, the Board noted 
that in its August 1997 rating decision, the RO increased the 
disability rating for the residuals of the shrapnel wounds 
from 20 to 50 percent, apparently based on the complaints of 
pain and limited motion being indicative of severe 
disability.  The Board further observed that the RO also 
granted service connection for a low back disorder and 
assigned a separate disability rating of 40 percent for that 
disorder.

The Board indicated that the August 1997 rating decision 
resulted in a combined disability rating of 70 percent, and 
that in a November 1999 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability, with an effective date of June 16, 1999, the 
date on which the veteran submitted a formal application for 
a total disability rating based on individual 
unemployability.  The Board observed that for many years the 
veteran had asserted that his service- connected disability 
prevented him from maintaining employment.  The Board noted 
that the RO did not, apparently, consider whether any of his 
prior statements constituted an informal claim for a total 
disability rating in accordance with 38 C.F.R. § 3.155(c).  
See Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) 
(evidence indicating that the veteran is unemployable due to 
his service-connected disabilities constitutes an informal 
claim for a total disability rating based on individual 
unemployability).

The Board further noted that in December 1999, the veteran 
submitted a notice of disagreement with the effective date 
assigned for the total rating, contending that he was 
entitled to an effective date in June 1984.  The Board 
observed that the veteran had not been provided with a 
statement of the case pertaining to that issue. 

The Board requested that the RO re-adjudicate the issue of 
entitlement to an effective date prior to June 16, 1999, for 
the assignment of a total disability rating based on 
individual unemployability and issue a statement of the case 
if the entitlement remained denied.

Later that month, the RO issued a statement of the case.  
Thereafter, the veteran filed a Form 9, perfecting his 
appeal, in August 2000.  On the Form 9, it was noted that the 
statement of the case was insufficient in violation of 
Stegall v. West, 11 Vet. App. 268, 270-1 (1998), as it did 
not consider whether any of the appellant's prior statements 
constituted an informal claim in accordance with 38 C.F.R. 
§ 3.155 and Servello.  The veteran and his attorney requested 
that this matter be remanded due to noncompliance with the 
May 2000 remand.

In their December 2000 Joint Motion for Remand, the parties 
again noted that the RO, in its May 2000 statement of the 
case, did not address whether any of the veteran's prior 
statements constituted an informal claim for a total 
disability evaluation in accordance with 38 C.F.R. § 3.155.  

The Joint Motion also required that VA consider the effect of 
"38 C.F.R. § 4.56(e)," although the joint motion actually 
quotes the provisions of 38 C.F.R. § 4.55(e) (2000) 
(effective June 3, 1997).

In order to remedy any possible Stegall violations, the Board 
is of the opinion that this matter should be remanded to the 
RO for development in accordance with the prior Board remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of ascertaining the nature and 
extent of severity of residuals of SFWs 
to MGs XIV, XVII, and XIX, and to 
determine whether any other MGs are 
involved.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner is specifically requested to 
describe in detail the extent and 
severity of each affected MG group and 
render an opinion as to which MG is more 
severely affected and the severity of the 
injury to each MG.  

4.  The RO should re-adjudicate the issue 
of entitlement to an effective date prior 
to June 16, 1999, for the assignment of a 
total disability rating based on 
individual unemployability, specifically 
addressing the issues of whether any of 
the appellant's prior statements 
constituted an informal claim in 
accordance with Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.155; and Servello. 

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

6.  In particular, the RO should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to an effective 
date prior to June 6, 1984, for the 
assignment of a 50 percent disability 
evaluation for residuals of SFWs to MGs 
XIV, XVII, and XIX, with consideration of 
recently enacted legislation, with 
consideration of the effects of 38 C.F.R. 
§ 4.55(e).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






